In re Decaire, Michael et al. (Administrative Director, Physicians’ Health Foundation of Louisiana); Physicians’ Health Foundation of Louisiana (PHFL); Brown, Martha (Medical Director, Physicians’ Health Foundation of Louisiana); Physicians’ Health Program (PHP); Physicians’ Health Committee (PHC); — Defendant(s); Applying for Supervisory and/or Remedial Writs, Parish of E. Baton Rouge, 19th Judicial District Court Div. F, No. 491,751; to the Court of Appeal, First Circuit, No. 2002 CW 2674.
Granted.